Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicants’ response, filed 3/24/2022, to the Office action mailed 9/28/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicants canceled Claim 44, amended Claims 1 and 49, added Claim 50, and presented arguments in response to the Office action.   
Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39, 43 and 46-50 are pending.
Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39, and 46-50 are presently under consideration.
Applicants' arguments have been fully considered but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicants' Information Disclosure Statement, filed 3/24/2022, is acknowledged and has been reviewed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 50 recites:  “The passive inhaler of claim 1, wherein the gas or the vapor is generated only by the user sucking air through the passive inhaler device in the case of (i) and the heating device the air sucked into the central air passage heating the air sucked into the central air passage and the user sucking air through the passive inhaler device in the case of (ii).”  The wording of the claim is so unclear that it renders the claim indefinite.  In claim 50, it appears that Applicants are attempting to limit the means by which the gas or vapor is produced in claim 1 to:
The gas or vapor produced solely by the user sucking air through the passive inhaler device; or
The gas or vapor produced by the heating device.
Claim 50 has been interpreted as being so limited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (U.S. Patent Application Pub. No. 2011/0036346 A1; previously cited).
Claim 1 is directed towards a passive inhaler device that comprises a pharmaceutical composition and a carrier.  The claim only requires the pharmaceutical composition be selected from one of four groups:
1) CBD;
2) THC;
3) Ibuprofen, paracetamol, or an opioid; and
4) any one of caffeine, a terpene, or a tobacco leaf extract, wherein the passive inhaler device is for delivery of the pharmaceutical composition and the carrier as a gas or a vapor, wherein the passive inhaler device has at least one air entry port coupled to a central air passage coupled to an inhalation port and the central air passage is configured to present sufficient exposure area of the pharmaceutical composition and the carrier.
Claim 1 has a further limitation that the device is either configured without a heater, or with a heater that does not go above 90 degrees Celsius.
Accordingly, one embodiment that claim 1 reads upon, is an embodiment of a passive inhaler device that comprises THC and a carrier and a passive inhalation device that does not have a heater.
Cohen et al., teaches a device that meets each of the limitations of claim 1.  Specifically, Cohen teaches a passive inhalation device that has THC, and uses carriers such as water or propylene glycol, and an ultrasonic passive inhaler that produces vapor to administer the THC to the user:
“The medium can be in the form of a solution comprising any desired solute dissolved in a suitable solvent such as water, propylene glycol, or the like. The solute can be one or more substances that provide the deliverable or deliverables to be delivered with the vapor inhaled by the user. The medium can comprise other forms such as gels and powders. In the illustrated embodiment, the medium is a liquid solution, and the reservoir 118 can comprise an adsorbent pad that holds the solution. Possible deliverables include nicotine, caffeine, medications, and vitamins. Using nicotine as [a] deliverable allows for the delivery of nicotine without the tar and other harmful effects of traditional smoking of tobacco. Another possible deliverable is tetrahydrocannabinol (THC), the primary psychoactive substance in marijuana, for use in jurisdictions in which medical marijuana is permitted. The deliverables could also comprise flavorings, such as menthol, fruit flavors, etc., that have no particular chemical effects other than taste. 
The electronics section 12 and the atomizing unit 14 are joined with a screw-on connection, as described above.”
Cohen, para. [0029] – [0030] (emphasis added).
Cohen also teaches that the passive inhalation device may optionally be heated and describes an embodiment with the ultrasonic atomizer as both are recognized as well-known means in the art of vaping for producing an inhalation vapor:
“An air passage 106 extends through the holder 102, along its longitudinal axis, from the atomization chamber 104 to the second end of the holder 102. An atomizing device 108 is mounted in the atomization chamber 104 and is electrically connected to the second coupling 90 and the second electrical contact 96 in any suitable manner, such as wiring (not shown). In the illustrated embodiment, the atomizing device 108 is a heating coil positioned adjacent to the air passage 106. Alternatively, the atomizing device 108 could be another type of device, such as an ultrasonic atomizer.”  Cohen, para. [0027] (emphasis added).

Response to Arguments
Applicants’ argue that the  “present specification relies upon the common use of the terms gas, vapor, mist, and aerosol as being different states. The claims only recite that the device is ‘for delivery of the pharmaceutical composition and the carrier as a gas or a vapor’. Thus the claims do not recite ‘mist’ or ‘aerosol’, which are different states. In contrast, Cohen et al. decide to act as their own lexicographer and confusingly include multiple different states as ‘vapor’ including, gaseous, aerosols, mists, and the like.”
The Examiner respectfully disagrees.  The American Heritage Medical Dictionary (2007, 2004 by Houghton Mifflin Company. Published by Houghton Mifflin Company) definition of “vapor” is:

    PNG
    media_image1.png
    192
    662
    media_image1.png
    Greyscale

In view of the commonly used definition of “vapor”, supra, and absent a specific definition in the instant specification or recited in the claim, the teaching by Cohen et al. of a passive inhalation device that contains THC, and uses carriers such as water or propylene glycol, and an ultrasonic atomizer that produces vapor to administer the THC to the user (supra), anticipates the instantly rejected claims.  

Claims 1, 8, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (U.S. Patent No. 4,793,366; previously cited). New Rejection
Claim 1 is directed towards a passive inhaler device that comprises a pharmaceutical composition and a carrier.  The claim only requires the pharmaceutical composition be selected from one of four groups:
1) CBD;
2) THC;
3) Ibuprofen, paracetamol, or an opioid; and
4) any one of caffeine, a terpene, or a tobacco leaf extract (i.e., nicotine), wherein the passive inhaler device is for delivery of the pharmaceutical composition and the carrier as a gas or a vapor, wherein the passive inhaler device has at least one air entry port coupled to a central air passage coupled to an inhalation port and the central air passage is configured to present sufficient exposure area of the pharmaceutical composition and the carrier.
Hill is directed to a “nicotine dispensing device for non-pyrolytic use which is adapted to release nicotine bearing vapors into air drawn through the device.”  (Abstract).  Hill teaches the use of menthol as a carrier material (at column 5, lines 4-6), “Menthol may also be added to the mixture for a variety of reasons including flavoring or as a carrier material or to suit the particular taste of the user.”  
The nicotine dispensing device described by Hill meets the instantly claimed requirement for a passive inhaler device for delivery of a tobacco leaf extract (nicotine) and a carrier, wherein the device has at least one air entry port coupled to a central air passage coupled to an inhalation port and the central air passage is configured to present sufficient exposure area of the pharmaceutical composition and the carrier.   “The nicotine dispensing device of this invention includes a housing which contains a porous polymer material loaded with a nicotine-bearing fluid, the device and housing being adapted to release nicotine-bearing vapors into air passing therethrough. In the most preferred embodiment of this invention the housing is in the form of an elongated tube which defines a passageway for air through the nicotine dispensing device. … A nicotine-bearing mixture may be dispersed in and dispensed from the polymeric material. It has been found that a number of substances may be advantageously provided in the nicotine mixture which is placed in the nicotine retention means of the present invention. Nicotine (d), nicotine (l) and nicotine (dl) may all be used to advantage in the nicotine-bearing mixture of the present invention to provide the nicotine vapors which are inhaled by the user”.  Hill, column 3, line 50 to column 3, line 34.

Claim Rejections - 35 USC § 103 – Amended 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Patent Application Pub. No. 2011/0036346 A1), in view of Whittle (U.S. Patent Application Pub. No 2005/0042172; previously cited), Guy et al. (US 2009/0197941; previously cited) and Hill (U.S. Patent No. 4,793,366; previously cited).
Claim 1 is directed towards a passive inhaler device that comprises a pharmaceutical composition and a carrier.  The claim only requires the pharmaceutical composition be selected from one of four groups:
1) CBD;
2) THC;
3) Ibuprofen, paracetamol, or an opioid; and
4) any one of caffeine, a terpene, or a tobacco leaf extract, wherein the passive inhaler device is for delivery of the pharmaceutical composition and the carrier as a gas or a vapor, wherein the passive inhaler device has at least one air entry port coupled to a central air passage coupled to an inhalation port and the central air passage is configured to present sufficient exposure area of the pharmaceutical composition and the carrier.
Claim 1 has a further limitation that the device is either configured without a heater, or with a heater that does not heat the pharmaceutical composition above 90 degrees Celsius.  Independent claim 49 requires that the heater that does not heat the pharmaceutical composition over 160 degrees Celsius.
Cohen et al., teaches a device that meets each of the limitations of claim 1.  Specifically, Cohen teaches a passive inhalation device that has THC, and uses carriers such as water or propylene glycol, and an ultrasonic passive inhaler that produces vapor to administer the THC to the user:
“The medium can be in the form of a solution comprising any desired solute dissolved in a suitable solvent such as water, propylene glycol, or the like. The solute can be one or more substances that provide the deliverable or deliverables to be delivered with the vapor inhaled by the user. The medium can comprise other forms such as gels and powders. In the illustrated embodiment, the medium is a liquid solution, and the reservoir 118 can comprise an adsorbent pad that holds the solution. Possible deliverables include nicotine, caffeine, medications, and vitamins. Using nicotine as [a] deliverable allows for the delivery of nicotine without the tar and other harmful effects of traditional smoking of tobacco. Another possible deliverable is tetrahydrocannabinol (THC), the primary psychoactive substance in marijuana, for use in jurisdictions in which medical marijuana is permitted. The deliverables could also comprise flavorings, such as menthol, fruit flavors, etc., that have no particular chemical effects other than taste. 
The electronics section 12 and the atomizing unit 14 are joined with a screw-on connection, as described above.”
Cohen, para. [0029] – [0030] (emphasis added).
Cohen also teaches that the passive inhalation device may optionally be heated and describes an embodiment with the ultrasonic atomizer as both are recognized as well-known means in the art of vaping for producing an inhalation vapor:
“An air passage 106 extends through the holder 102, along its longitudinal axis, from the atomization chamber 104 to the second end of the holder 102. An atomizing device 108 is mounted in the atomization chamber 104 and is electrically connected to the second coupling 90 and the second electrical contact 96 in any suitable manner, such as wiring (not shown). In the illustrated embodiment, the atomizing device 108 is a heating coil positioned adjacent to the air passage 106. Alternatively, the atomizing device 108 could be another type of device, such as an ultrasonic atomizer.”  Cohen, para. [0027] (emphasis added).
Although Cohen acknowledges that one may use heating means for producing vapors, and recognizes the importance of temperature control (para. [0041]), he doesn’t explicitly suggest a temperature not to exceed 90 degrees Celsius (or, with regard to instant claim 49, a temperature not to exceed 160 degrees Celsius).  However, one of ordinary skill in the art would know that temperatures approaching the 90 degree Celsius limit are routine in the art, for example, see the disclosure of Whittle et al. (e.g., para. [0028])
Similar to Cohen, Whittle teaches passive inhalation devices for vaping of active agents that rely on heating means, and teaches temperature ranges that have a lower limit of 100 degrees Celsius (and an upper limit of 250 degrees Celsius).  Whittle para. [0028]  And although this number is larger than the claimed 90 degrees Celsius, this value limit is still obvious absent a showing of a criticality in the value range, and is matter or routine optimization.  Furthermore, See MPEP § 2144.05.  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).  In the instant case, the result effective variable is temperature, and vapor product.  It is known that higher temperature increases vapor pressure taking less energy to transform the solution with active solute into the vapor phase.  
Furthermore, with regard to instant claim 49 limitation of heating the composition at a temperature not exceeding 160 degrees Celsius, Whittle discloses at temperature range of, inter alia, 150-250 degrees Celsius, which overlaps with the instant temperature range (para. [0028] and claim 3)
Although Cohen teaches the administration of deliverables such as, nicotine, THC, caffeine, medications, and vitamins, he does not explicitly teach administration of CBD or a combination of CBD with THC.  Cohen does not explicitly teach the treatment of any disease or condition, although such is implied by the recitation of administration of medications (supra).  
In a preferred embodiment, the method of Whittle is used to deliver the therapeutic substances found in cannabis extracts (paragraphs [0040] – [0042) and one or more natural or synthetic cannabinoids, particularly cannabidiol (paragraphs [0049] – [0052). In a preferred embodiment, the compositions for use in the vapor delivery include both CBD and THC (paragraph [0052]). The ratio of CBD:THC may be optimized depending upon the disorder to be treated; see e.g., Table 3 (paragraph [0068\), which discloses the treatment of inter alia, cancer pain, migraine, multiple sclerosis, spinal cord injury, rheumatoid arthritis, epilepsy, inflammatory conditions, and psychotic disorders.
Guy is directed towards the use of cannabinoids cannabidiol (CBD) and tetrahydrocannabinol (THC) for the treatment of chronic obstructive pulmonary disorder, breathlessness, and anxiety, wherein the ratio of CBD:THC by weight is 10:1 - 1:10, preferably 1:1 (Abstract, paragraphs [0030] – [0035]). Thus, Guy meets the express requirements of claim 18. Guy also meets the dosage requirements of claim 14, as Guy teaches that unit doses of each of CBD and THC is in the range of between 2 and 12 mg (paragraph [0049]), for delivery to the pulmonary system, in a vapor or nebulized (paragraphs [0051] and [0052]). The composition may comprise a carrier, such as ethanol or propylene glycol (paragraph [0053]). Guy teaches that cannabinoids have long been known to be administered for the treatment of various conditions; cannabis is administered via inhalation of cannabinoid vapor by vaporization or nebulization (paragraph [0016]).
Claims 14, 15, and 18 are directed towards the amounts of cannabidiol and THC to be used in the claimed passive inhaler device. Whittle teaches the optimization of the ratio of cannabidiol and THC, while Guy explicitly teaches amounts of both CBD and THC to be used for the treatment of various conditions. It would be within the purview of the ordinarily skilled artisan to select an appropriate amount of active pharmaceutical ingredient for use in the claimed passive inhaler device, depending upon the condition itself, and the severity of the patient’s condition. Such optimization would fall within the scope of routine experimentation for one having ordinary skill in the art at the time of the invention.
Dependent claims 19, 25, 26, 32, 34-37, 39, and 46 recite intended uses of the claimed passive inhaler device. Applicants are requested to note that the “intended use” of a composition will not further limit the claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients in an effective amount, as in the instant application/instant claims. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Claims 47 and 49 recite that the pharmaceutical composition of claim 1 further comprise mint (claim 47) or peppermint (claim 49).  Peppermint is a species of mint.  
As presented above, Cohen teaches the composition can include flavorings, such as menthol.  However, Cohen does not specifically teach the inclusion of a mint, such as peppermint.  
Hill is directed to a “nicotine dispensing device for non-pyrolytic use which is adapted to release nicotine bearing vapors into air drawn through the device.”  (Abstract).  Hill teaches the use of inter alia, spearmint and peppermint to flavor the vapor produced by the device. (Col. 4, lines 59-68).  Also disclosed by Hill (at column 5, lines 4-6) is “Menthol may also be added to the mixture for a variety of reasons including flavoring or as a carrier material or to suit the particular taste of the user.”  It is noted that menthol is a constituent of mint, including peppermint.  In view of the above teaching of Cohen of the inclusion of menthol to the composition to flavor the vapor, one of ordinary skill would have found it obvious to select a mint as a flavoring, as taught by Hill as a flavoring for the vapor produced by the disclosed device.  Further motivation comes from the suggestion of Hill to include menthol as a flavoring and carrier and the knowledge that menthol is a major constituent of mint.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicants argue that “Cohen et al. fails to disclose a passive inhaler that produces a gas or vapor without any heating device or a heating device configured to not heat above 90 degrees Celsius. Applicant respectfully asserts that the Examiner has not cited to any portions of Whittle, Guy et al., or Hill, along that teach or suggest either feature. Therefore, the Examiner has not established a prima facie case of obviousness over the combination of Cohen et al., Whittle, Guy et al., or Hill.”
The Examiner respectfully disagrees.  As presented in the above rejection, Although Cohen acknowledges that one may use heating means for producing vapors, and recognizes the importance of temperature control (para. [0041]), he doesn’t explicitly suggest a temperature not to exceed 90 degrees Celsius (or, with regard to instant claim 49, a temperature not to exceed 160 degrees Celsius).  However, one of ordinary skill in the art would know that temperatures approaching the 90 degree Celsius limit are routine in the art, for example, see the disclosure of Whittle et al. (e.g., para. [0028])
Similar to Cohen, Whittle teaches passive inhalation devices for vaping of active agents that rely on heating means, and teaches temperature ranges that have a lower limit of 100 degrees Celsius (and an upper limit of 250 degrees Celsius).  Whittle para. [0028]  And although this number is larger than the claimed 90 degrees Celsius, this value limit is still obvious absent a showing of a criticality in the value range, and is matter or routine optimization.  Furthermore, See MPEP § 2144.05.  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (supra).  Furthermore, with regard to instant claim 49 limitation of heating the composition at a temperature not exceeding 160 degrees Celsius, Whittle discloses at temperature range of, inter alia, 150-250 degrees Celsius, which overlaps with the instant temperature range (para. [0028] and claim 3).

Conclusion
Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39, and 46-50 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629